DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/725,904, filed on December 23, 2019.  In response to Examiner’s Non-Final Rejection of January 25, 2021, Applicant on April 26, 021, amended Claims 1, 2, 5, 7-18 and 20 cancelled Claims 3, 4, 6 and 19 and added new Claims 21-24.  Claims 1, 2, 5, 7-18 and 20-24 are pending in this application and have been rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) filed on June 14, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claim 1, 2, 5, 7-18 and 20. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1, 2, 5, 7-18 and 20. New 35 U.S.C. § 103 rejections have been applied to new claims 21-24. 

Response to Arguments
Applicant's Arguments/Remarks filed April 26, 2021 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed April 26, 2021.

Regarding the 35 U.S.C. § 101 rejection, Applicant states the claims have been amended to clarify the subject matter regarded as the invention. Applicant respectfully submits that the claims, as amended, are directed to statutory subject matter. Applicant respectfully asserts that the claims are not directed to an abstract idea. Even if the claims are interpreted as being directed to an abstract idea, Applicant submits that the claims recite "significantly more." Applicant respectfully submits that the claims are directed to a particular solution for reserving availability of field professionals based upon predicted demand, enabling scheduling of services to be optimized. Applicant cites limitations of claim 16, 23 and 24 (see pg. 11, Applicant Remarks). Thus, availability of a field professional scheduled to be within the geographic area can be reserved to accommodate demand for on-site services within the same area. In view of the above, Applicant respectfully requests that the Examiner withdraw the rejection of the claims under 35 U.S.C. §101.


Applicant’s arguments, see pg. 13, filed April 26, 2021, with respect to the rejections of claims 1, 2, 5, 7-18 and 20 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are directed towards a system and claims 16-20 are directed towards a method, both of which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite assigning field professional to requests based on urgency levels.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, process a first request for a first on-site service at a first location; schedule a first task associated with the first request to be performed by a field professional on a first scheduled date at the first location; predict a demand for one or more on-site services using historical data; reserve availability of the field professional based, at least in part, on the predicted demand; after scheduling the first task associated with the first request, process a second request for a second on-site service at a second location; determine urgency level of the second on-site service; determine a time period based, at least in part, on the associated urgency level of the second on-site service; and schedule a second task associated with the second request to be performed by the field professional on a second scheduled date at the second location based, at least in part, on the time period that corresponds with the associated urgency level and the reserved availability of the field professional, wherein the first scheduled date and the second scheduled date may be the same date or different dates, constitutes methods based on business relations and managing interactions between people. The recitation of a 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites the first request being received from a first device and the second request being received from a second device, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a processor and devices at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements do not integrate the abstract idea into practical application because they does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The computer program product comprising computer-readable program code executed by processors recited in claim 13 and devices in claim 16 also amount to no more than generic computer components utilized as tools to apply the instructions of the judicial exception; see MPEP 2106.05(f). Thus, the additional elements recited in claims 13 and 16 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including processors, devices and a computer program product comprising computer-readable program code executed by processors amounts to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 
Regarding the dependent claims 2, 5, 7-12, 14 and 15 recites using a processor as a tool to apply the instructions of the abstract idea; MPEP 2106.05(f). Additionally, Claims 17, 18 and 20-24 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in the independent claims.  Therefore claims 2, 5, 7-12, 14, 15, 7, 18 and 20-24 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-10, 12-18, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lush, U.S. Publication No. 2016/0132816 [hereinafter Lush], in view of Diao et al., U.S. Publication No. 2013/0275166 [hereinafter Diao], and further in view of Powell et al., U.S. Publication No. 2007/0038498 [hereinafter Powell]. 

Referring to Claim 1, Lush teaches: 
	A system comprising:
	at least one processor configured to (Lush, [0062]):
	process a first request for a first on-site service at a first location, the first request being received from a first device (Lush, [0073]), “work activities 14 are depicted as having been created based on work orders or work requests from work originators 12 and/or automated systems 16… the system or unified workforce platform may generate the work activities in the correct format for the system or unified workforce platform based on information input by work originators and/or based on information received from a client's system”; (Lush, [0072]), “work originators 12 have work projects or service requests that need to be done and generate work activity requests or work orders for the work projects and/or services that are needed…”; 
	schedule a first task associated with the first request to be performed by a field professional on a first scheduled date at the first location (Lush, [0072]), “a service/maintenance 
after scheduling the first task associated with the first request, process a second request for a second on-site service at a second location, the second request being received from a second device (Lush, [0072]), Examiner considers “a service/maintenance schedule may cause regular maintenance work orders, work requests, or work activities automatically to be generated as scheduled” to be scheduling work orders as they are requested”; (Lush, [0072]), “Each work originator 12 may provide information to the unified workforce platform so that the unified workforce platform can generate one or more work requests or work orders as needed”; (Lush, [0121]); 
	determine urgency level of the second on-site service (Lush, [0071]), “the configuration or update information may pertain to available labor resources or the urgency of a particular type of work activity, for example, dealing with hurricane damage may take priority over replacing a part in a refrigerator”; (Lush, [0099]), “each work activity may have a notification ramp or notification priority line with a different slope or "priority" depending on various factors, including, for example, how urgent or time-sensitive a work activity is”; and 
	determine a time period based, at least in part, on the associated urgency level of the second on-site service (Lush, [0082]), “In a "shuffle" method of work distribution, a client or 
Lush teaches generating a service schedule as requests are made (see par. 0072) and prioritizes work activities based on urgency of a particular type of work activity (see par. 0071), but Lush does not explicitly teach: 
	predict a demand for one or more on-site services using historical data; 
	reserve availability of the field professional based, at least in part, on the predicted demand; 	
	schedule a second task associated with the second request to be performed by the field professional on a second scheduled date at the second location based, at least in part, on the time period that corresponds with the associated urgency level and the reserved availability of the field professional, wherein the first scheduled date and the second scheduled date may be the same date or different dates. 
However Diao teaches: 
	schedule a second task associated with the second request to be performed by the field professional on a second scheduled date at the second location based, at least in part, on the time period that corresponds with the associated urgency level and the reserved availability of the field professional, wherein the first scheduled date and the second scheduled date may be the same date or different dates  (Diao, [0059]-[0060]), “Upon arrival to the service functional unit, 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified scheduling based on urgency in Lush to include the scheduled date limitations as taught by Diao. The motivation for doing this would have been to improve the method of managing workforce and work distribution in Lush (see par. 0008) to efficiently include the results of assigning and prioritizing service requests (see Diao par. 0002).
Lush teaches priorities for each work activity (see par. 0099), but the combination of Lush in view of Diao does not explicitly teach: 
	predict a demand for one or more on-site services using historical data; and
	reserve availability of the field professional based, at least in part, on the predicted demand.
However Powell teaches: 

	reserve availability of the field professional based, at least in part, on the predicted demand (Powell, [0041]), “statistically estimated schedule is based on providers 32 and simulated service orders 34 based on historical data 40”; (Powell, [0072]), “allows the service provider to determine service personnel requirements. This is accomplished by examining both past allocations of resources and expected future needs enabling the user to achieve a fair distribution or cost effective distribution of personnel”; (Powell, [0052]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified priority in Lush to include the predicting demand and reserving availability limitations as taught by Powell. The motivation for doing this would have been to improve the method of managing workforce and work distribution in Lush (see par. 0008) to efficiently include the results of generating potential scheduling alternatives based on real-time shop information and scheduling knowledge (see Powell par. 0008).




Referring to Claim 2, the combination of Lush in view of Diao in view of Powell teaches the system of claim 1. Lush teaches a pull method that ensures work activities are assigned in a timely manner (see par. 0082) and a push method format to automatically assign a work activity to a particular service provider/participant after a predetermined amount of time has expired following the creation of the work activity (see par. 0090), but Lush does not explicitly teach: 
wherein the at least one processor is configured to:
confirm that the second date is within the determined time period.
However Diao teaches: 
	wherein the at least one processor is configured to:
confirm that the second date is within the determined time period (Diao, [0069]-[0070]), “… considering current service level agreement attainment levels when assigning and prioritizing service requests by a dispatcher within a service delivery process, such as service delivery process 300… determines request priority with a goal of meeting a service attainment fairness objective across all service request classes, defined by the combination of customers severity levels…”; (Diao, [0077]-[0078]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified scheduling based on urgency in Lush to include the time period limitations as taught by Diao. The motivation for doing this would have been to improve the method of managing workforce and work distribution in Lush (see par. 0008) to efficiently include the results of assigning and prioritizing service requests (see Diao par. 0002).

Referring to Claim 5, the combination of Lush in view of Diao in view of Powell teaches the system of claim 1. Lush teaches generating a service schedule as requests are made (see par. 0072), but the combination of Lush in view of Diao does not explicitly teach: 
	wherein the at least one processor is further configured to determine the first scheduled date based on an availability of a customer associated with the first device.
However Powell teaches: 
wherein the at least one processor is further configured to determine the first scheduled date based on an availability of a customer associated with the first device (Powell, [0044]), “the service provider receives an actual service order at a service center, call center or similar facility. The service provider responds to this actual service order by providing to the entity placing the service order a set of days and time windows in which the service provider can optimally fulfill the service order. The entity placing the service order then has the option of selecting from the various days and time windows available the day and time window that works best for the entity. This selection process then makes it possible for the service provider to impose a time window on the actual service order…”; (Powell, [0061]), “This first actual service order is inserted into the daily schedule by utilizing the scheduling software to determine the least cost to employ the resources available… The scheduling software is used to determine a time window surrounding this insertion point. If the customer accepts this window, then the closest estimated service order is replaced by this actual service order, and the daily schedule is recomputed based upon the revised set of service orders to yield a revised daily schedule 116. This process may be repeated for any number of days from which the customer may choose the time window that best meets the customer's availability”.


Referring to Claim 7, the combination of Lush in view of Diao in view of Powell teaches the system of claim 1. Lush further teaches:  
	wherein the at least one processor is configured to determine the time period further based on a type of the second device (Lush, [0099]), “each work activity may have a notification ramp or notification priority line with a different slope or "priority" depending on various factors, including, for example, how urgent or time-sensitive a work activity is…”.

Referring to Claim 8, the combination of Lush in view of Diao in view of Powell teaches the system of claim 1. Lush further teaches: 
wherein the at least one processor is configured to determine accessibility of the second connected device and to schedule the second task associated with the second request based, at least in part, on the accessibility of the connected second device (Lush, [0166]), “a signal may be generated from the Independent System Operator (ISO), for example, the California ISO (CAISO). In such an embodiment, one or more sensors would be connected to the computers of the ISO such that electrical usage data may be analyzed by the ISO, enabling the ISO to signal one or more UW platforms to generate a work activity order”; (Lush, [0073]).

Referring to Claim 9, the combination of Lush in view of Diao in view of Powell teaches the system of claim 1. Lush further teaches:
wherein the at least one processor is configured to schedule the second task associated with the second request at the second scheduled date being before the first scheduled date when the time period that corresponds with the associated urgency level ends before the first scheduled date wherein the at least one processor is configured to schedule the task associated with the second request at the second scheduled date being before the first scheduled date when the time period that corresponds with the associated urgency level ends before the first scheduled date (Lush, [0071]), “"shuffle" method of work distribution (e.g., where configuration or update information may be received by the unified workforce platform such that the unified workforce platform changes the order of what is worked on next according to the configuration or update information, the configuration or update information may pertain to available labor resources or the urgency of a particular type of work activity, for example, dealing with hurricane damage may take priority over replacing a part in a refrigerator)”; (Lush, [0068]; [0082]).

Referring to Claim 10, the combination of Lush in view of Diao in view of Powell teaches the system of claim 1. Lush further teaches: 
	wherein the at least one processor is configured to schedule the second task associated with the second request at the second scheduled date being after the first scheduled date when the time period that corresponds with the associated urgency level ends after the first scheduled date (Lush, [0139]), “Upon receipt of a notification that the first event was completed, the hopper logic 20 generates a second notification ramp for the second event in the sequence and notifies the appropriate service provider(s) of the second event”; (Lush, [0071]; [0068]; [0082]).

Referring to Claim 12, the combination of Lush in view of Diao in view of Powell teaches the system of claim 1. Lush further teaches: 
wherein the at least one processor is further configured to process updates associated with the urgency level and to change the time period according to the updates  (Lush, [0082]), “the hopper logic 20 may respond to priority changes made by a client”.

Referring to Claim 13, Lush teaches: 
	A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising computer-readable instructions configurable to cause (Lush, [0173]):
	Claim 13 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 14, the combination of Lush in view of Diao in view of Powell teaches the system of claim 13. Lush teaches work activities that include the location where assistance may be needed (see par. 0143), but Lush does not explicitly teach:
	wherein the at least one processor is further configured to determine whether the second location is in proximity to the first location based, at least in part, on an estimated driving duration between the second location and the first location.
However Powell teaches: 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the work activities in Lush to include the location as taught by Powell. The motivation for doing this would have been to improve the method of managing workforce and work distribution in Lush (see par. 0008) to efficiently include the results of a reliable and timely service request commitment process (see Powell par. 0011).

Referring to Claim 15, the combination of Lush in view of Diao in view of Powell teaches the system of claim 14. Lush teaches prioritizing work activities to ensure that certain work activities are addressed first (see par. 0082), but the combination of Lush in view of Diao doesn’t explicitly teach: 
	wherein the at least one processor is configured to determine whether the second on-site service can be scheduled at the second date by comparing the estimated driving duration to a threshold associated with the urgency level.
However Powell teaches: 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the work activities in Lush to include the location as taught by Powell. The motivation for doing this would have been to improve the method of managing workforce and work distribution in Lush (see par. 0008) to efficiently include the results of a reliable and timely service request commitment process (see Powell par. 0011).

Referring to Claim 16, Lush teaches: 
	A method for scheduling tasks to field professionals, the method comprising:
	Claim 16 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.


Referring to Claim 17, the combination of Lush in view of Diao in view of Powell teaches the method of claim 16. Lush further teaches: 
wherein the second request is associated with a repair service for the second device (Lush, [0072]), “work orders or work requests may also be generated automatically by an automated system or automated systems 16. For example, a sensor in a device, system, machinery, HVAC, etc. may generate a signal that indicates a malfunction, problem, issue, and/or a malfunctioning part, device, system, etc. The sensor may cause a work order or work activity to be generated to address or repair the malfunction, problem, issue, etc. identified by the sensor”.

Referring to Claim 18, the combination of Lush in view of Diao in view of Powell teaches the method of claim 16. Lush further teaches: 
wherein the second request is associated with a repair service for a device monitored by the second device (Lush, [0157]), “The sensors may be any sensor configured to work within an IoT system and may include, for example, temperature sensors, health monitors (e.g., pace makers, heart rate monitors, etc.), car sensors, door locks, microphones, light sensors, or sensors placed within an object that allows the sensor to record data…the sensor may transmit a signal instructing the UW platform to generate a work activity due to some triggering event sensed by the sensor. For example, as briefly discussed above, an IoT system may be established at a butchery with sensors configured to monitor the temperature of one or more freezers within the butchery…Logic within each sensor may be configured to analyze the readings from the sensor and trigger the transmission of the signal to the UW platform…”.

Referring to Claim 21, the combination of Lush in view of Diao in view of Powell teaches the method of claim 16. Lush teaches prioritizing work activities based on urgency of a particular type of work activity (see par. 0071), but the combination of Lush in view of Diao does not explicitly teach: 
	further comprising:
	determining that the second task has been scheduled in a non-optimized manner; and 
	causing a schedule change associated with the second task responsive to determining that the second task has been scheduled in a non-optimized manner.
However Powell teaches: 
	further comprising:
	determining that the second task has been scheduled in a non-optimized manner (Powell, [0039]), “at least one of the provider routes can become sub-optimal when other customers start calling in that happen to be between the first customer's location and that service technician's home location. A better solution would be for the time window allocated to the first customer to be later in the daily schedule allowing the service technician's route to be further optimized. The order in which the service requests are inserted into the daily schedule can reflect negatively on the optimality of the produced schedule”; and 
	causing a schedule change associated with the second task responsive to determining that the second task has been scheduled in a non-optimized manner (Powell, [0039]), “… A maximization of a function: P(Time Window|E(Service Orders for the day)), or the probability of the allocated time window given the estimated number of service orders for the day, is needed”; (Powell, [0040]).


Referring to Claim 23, the combination of Lush in view of Diao in view of Powell teaches the method of claim 16. Lush teaches service locations (see par. 0113), but the combination of Lush in view of Diao does not explicitly teach: 
	further comprising:
	identifying a geographic area associated with the predicted demand; and 
	determining that the second location is within the geographic area or in close proximity to the geographic area.
However Powell teaches: 
	further comprising:
	identifying a geographic area associated with the predicted demand (Powell, [0040]), “FIG. 2 involves assigning bands of concentric circles around a central depot that define time windows”; and 
	determining that the second location is within the geographic area or in close proximity to the geographic area (Powell, [0037]), “a statistical geographic distribution of these expected service requests”; (Powell, [0040]), “assigning bands of concentric circles around a central depot that define time windows. A service provider may consider bands 20 of 8-10 AM 22, 9-11 AM 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified locations in Lush to include the geographical area limitation as taught by Powell. The motivation for doing this would have been to improve the method of managing workforce and work distribution in Lush (see par. 0008) to efficiently include the results of enabling a service provider to optimize the allocation of his workforce in response to the changing service requests and priorities present in the service industry (see Powell par. 0019).

Referring to Claim 24, the combination of Lush in view of Diao in view of Powell teaches the method of claim 23. Lush teaches service locations (see par. 0113), but the combination of Lush in view of Diao does not explicitly teach:
	the geographic area including the first location.
However Powell teaches: 
	the geographic area including the first location (Powell, [0040]), “assigning bands of concentric circles around a central depot… This approach is based on the following assumptions: (1) providers leave from, and return to, a central depot”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified locations in Lush to include the geographical area limitation as taught by Powell. The motivation for doing this would have been to improve the method of managing workforce and work distribution in Lush (see par. 0008) to efficiently include the results of enabling a service provider to optimize the allocation of his workforce in response to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lush, U.S. Publication No. 2016/0132816 [hereinafter Lush], in view of Diao et al., U.S. Publication No. 2013/0275166 [hereinafter Diao], in view of Powell et al., U.S. Publication No. 2007/0038498 [hereinafter Powell], and further in view of Kishore et al., U.S. Publication No. 2015/0302346 [hereinafter Kishore]. 

Referring to Claim 11, the combination of Lush in view of Diao in view of Powell teaches the system of claim 1. Lush teaches generating a service schedule as requests are made (see par. 0072) and prioritizes work activities based on urgency of a particular type of work activity (see par. 0071), but the combination of Lush in view of Diao in view of Powell does not explicitly teach: 
	wherein the at least one processor is configured to schedule the second task associated with the second request at the first scheduled date instead of the first task associated with the first request.
However Kishore teaches: 
wherein the at least one processor is configured to schedule the second task associated with the second request at the first scheduled date instead of the first task associated with the first request (Kishore, [0035]), “Through scheduler 214…if higher priority service tickets exist in a service area, lower priority service tickets may be queued behind higher priority service tickets. Additionally, if a technician is assigned to a lower priority service ticket and has not yet arrived 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified scheduling in Lush to include the adjusting of the schedule as taught by Kishore. The motivation for doing this would have been to improve the method of managing workforce and work distribution in Lush (see par. 0008) to efficiently include the results of reduce operational costs through managing unplanned jobs generated due to emergency (see Kishore par. 0022).






Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lush, U.S. Publication No. 2016/0132816 [hereinafter Lush], in view of Diao et al., U.S. Publication No. 2013/0275166 [hereinafter Diao], in view of Powell et al., U.S. Publication No. 2007/0038498 [hereinafter Powell], and further in view of Meruva et al., U.S. Publication No. 2018/0285831 [hereinafter Meruva]. 

Referring to Claim 20, the combination of Lush in view of Diao in view of Powell teaches the method of claim 16. Lush teaches prioritizing work activities based on urgency of a particular type of work activity (see par. 0071), but the combination of Lush in view of Diao in view of Powell does not explicitly teach: 
	further comprising:
	determining the urgency level based, at least in part, on information received from the second device and historical data associated with the second device. 
However Meruva teaches: 
further comprising:
determining the urgency level based, at least in part, on information received from the second device and historical data associated with the second device (Meruva, [0029]), “The filtering condition associated with each respective fault detection rule can depend on (e.g., correspond to), for example, a confidence level associated with that rule (e.g., the confidence level in that rule to accurately detect faults that are actually occurring and not return a false alarm), and/or an importance level associated with that rule (e.g., the priority level of faults detected by that rule). The filtering condition associated with each respective component of facility 110 can depend on (e.g., correspond to), for example, an importance level associated 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified work activities in Lush to include the urgency limitations as taught by Meruva. The motivation for doing this would have been to improve the method of managing workforce and work distribution in Lush (see par. 0008) to efficiently include the results of generating work orders for only high priority faults (see Meruva par. 0011).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lush, U.S. Publication No. 2016/0132816 [hereinafter Lush], in view of Diao et al., U.S. Publication No. 2013/0275166 [hereinafter Diao], in view of Powell et al., U.S. Publication No. 2007/0038498 [hereinafter Powell], and further in view of Fillipi et al., U.S. Publication No. 2016/0299933 [hereinafter Fillipi].

Referring to Claim 22, the combination of Lush in view of Diao in view of Powell teaches the method of claim 16. Lush teaches generating a service schedule as requests are made (see par. 0072) and prioritizes work activities based on urgency of a particular type of work activity (see par. 0071), but Lush does not explicitly teach: 
	further comprising:
	determining based, at least in part, on real-time information that the field professional is unlikely to complete at least one task in a schedule of the field professional, the task including the first task or the second task;
	unassigning the task such that the task is no longer scheduled to be performed by the field professional; and 
	reassigning the task to a second field professional.
However Fillipi teaches: 
	determining based, at least in part, on real-time information that the field professional is unlikely to complete at least one task in a schedule of the field professional, the task including the first task or the second task (Fillipi, [0119]-[0121]), “if the status of the event occurrence data object has been changed to "Selected" (815:Yes), indicating that a user has picked up the event occurrence, then the process metadata manager 410 may execute a set of actions corresponding to the "Selected" status in step 820… if the status of the event occurrence data object has been changed to "Deselected" (825:Yes), then the process metadata manager 410 may execute a set of actions corresponding to the "Deselected" status in step 830. The change in status to "Deselected" in this case may indicate that the user was unable to complete or resolve the event occurrence, for instance, because the user lacked the time… to perform the required actions”; (Fillipi, [0101]; [0105]); 
	unassigning the task such that the task is no longer scheduled to be performed by the field professional (Fillipi, [0121]), “Deselected status”; and
	reassigning the task to a second field professional (Fillipi, [0124]), “. The change in status to “Reassigned” in this case may indicate that the user was unable to complete or resolve the event occurrence, but identified another user that may be able to do so. In this case, the process metadata manager 410 may perform similar steps to those discussed above in step 820. For example, the process metadata manager 410 may modify the enterprise software 420 to notify the reassigned user, lock and/or hide the event occurrence for all other users, generate and 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified scheduling in Lush to include the assigning limitations as taught by Fillipi. The motivation for doing this would have been to improve the method of managing workforce and work distribution in Lush (see par. 0008) to efficiently include the results of resolving event occurrences (see Fillip par. 0123).
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cash, Jr. et al. (US 8849688 B2) – Computer routing of task assignments to a mobile assignee, and more particularly to the automatic sending or delegation of a task assignment

Stone, Jr. (US 8812339 B1) – Data processing systems and methods for planning tasks and, more particularly, to data processing system and methods for scheduling priority tasks and past due tasks with pending deadline tasks. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Examiner, Art Unit 3624